Fourth Court of Appeals
                                San Antonio, Texas
                                       June 29, 2016

                                   No. 04-16-00232-CR

                                 Christopher Ray LOPEZ,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 12, Bexar County, Texas
                                  Trial Court No. 388503
                          Honorable Scott Roberts, Judge Presiding


                                      ORDER

       The partial reporter’s record requested by appellant has been filed. We withdraw our
order dated June 15, 2016, and order appellant’s brief due July 29, 2016.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court